t c memo united_states tax_court perry dean knowles petitioner v commissioner of internal revenue respondent docket no filed date perry dean knowles pro_se duy p tran for respondent memorandum findings_of_fact and opinion paris judge on date respondent issued to petitioner a notice_of_deficiency which determined a federal_income_tax deficiency of dollar_figure for petitioner’s tax_year petitioner filed a timely petition with this court the issues for decision are whether petitioner is entitled to a capital_loss_carryover pursuant to sec_1212 whether petitioner is permitted to increase his adjusted_basis in either the mexico fund inc mxf or the mexico equity and income fund inc mxe pursuant to sec_852 and whether petitioner made an overpayment_of_tax attributable to a mathematical miscalculation findings_of_fact some of the facts have been stipulated and the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner and his wife filed a joint federal_income_tax return return but petitioner’s wife is not a party to this case at the time the petition was filed petitioner resided in granbury texas 1unless otherwise indicated section references are to the internal_revenue_code code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure 2petitioner does not contest respondent’s determination that he must include an additional dollar_figure of qualified_dividend_income paid_by america movil and dollar_figure of long-term_capital_gain income from the sale_or_exchange of agere systems shares 3a notice_of_deficiency was issued to both petitioner and his wife on date the last day to petition this court was date his wife did not petition the court nor does the record indicate that she intended to petition the court this court does not have jurisdiction over her tax matter the record contains tax returns for and in petitioner reported no capital_gain or loss petitioner reported long-term_capital_gains of dollar_figure dollar_figure and dollar_figure for tax_year sec_2002 and respectively petitioner contends that he sustained net capital losses of about dollar_figure and dollar_figure in at least years before accordingly he maintains that he is entitled to capital_loss carryovers of dollar_figure and dollar_figure from those respective years however petitioner asserts that he was unaware of the capital_loss_carryover rule and thus did not carry these amounts forward upon discovering the rule in he filed an amended return respondent however did not accept the amended_return on date petitioner purchased shares of mxf and mxe each of which is a regulated_investment_company ric 4respondent and petitioner were unable to produce petitioner’s returns for years before respondent’s counsel indicated that the irs’ policy is to destroy returns after years and respondent’s counsel confirmed that petitioner’s returns were destroyed accordingly petitioner was unable to supply respondent with copies of his returns for tax years as they were destroyed in a fire 5long-term capital_gains are profits from a transaction in which a taxpayer sells a capital_asset as defined by sec_1221 for more than the taxpayer’s basis in that property and has held that property for more than year 6petitioner contends that he deducted a dollar_figure loss from the dollar_figure loss and the dollar_figure loss in the years he realized those losses 7rics commonly known as mutual funds issue shares to raise continued petitioner paid dollar_figure for shares of mxf and dollar_figure for shares of mxe petitioner owned these shares from to and he received dividends and capital_gain distributions from both mxf and mxe during that time the record contains various brokerage statements forms 1099-div dividends and distributions and tax returns however these documents do not account for the entire period petitioner owned mxf and mxe shares according to the income activity section of petitioner’s date brokerage statement he received a dividend of dollar_figure and a capital_gain_distribution of dollar_figure from mxe on date the following day he received a dividend of dollar_figure from mxe then on date petitioner received a dollar_figure dividend from mxf in another section of the monthly statement the entire dollar_figure received from mxf and mxe in the form of dividends and capital_gain distributions was classified as dividends from mutual funds petitioner received the capital_gain_distribution in the form of a cash payment petitioner received capital_gain distributions of dollar_figure dollar_figure dollar_figure and dollar_figure from mxf on date january continued capital that is later invested in common stocks corporate bonds short-term money market funds and other_securities 8for instance brokerage statements are available for portions of and but are not available for the other relevant years date and date respectively in addition petitioner received capital_gain distributions of dollar_figure and dollar_figure from mxe on january and respectively each amount reflected on the available brokerage statements shows a corresponding cash increase the two amounts from and are reflected on forms 1099-div moreover there is neither evidence that petitioner received a deferred capital_gain_distribution from either mxf or mxe nor any indication that petitioner received a form_2439 notice to shareholder of undistributed long-term_capital_gains petitioner included dollar_figure on line capital_gain distributions of hi sec_2002 schedule d capital_gains_and_losses however he reported no capital_gain distributions on hi sec_2001 and returns in addition it does not appear that capital_gain distributions from mxf and mxe were reported on any other line of the and returns on date petitioner sold shares of mxf and shares of mxe for net_proceeds of dollar_figure and dollar_figure respectively petitioner did not report those proceeds on the return however he did report dollar_figure of wages from his wife’s employment dollar_figure of taxable interest and dollar_figure of unemployment_compensation for total ordinary_income of dollar_figure in addition he reported dollar_figure of qualified dividends and dollar_figure of long-term_capital_gains for a total of dollar_figure subject_to preferential rates an adjusted_gross_income of dollar_figure was then reduced by a dollar_figure tuition_and_fees_deduction a dollar_figure standard_deduction and four exemptions of dollar_figure each reflecting taxable_income of dollar_figure petitioner then manually calculated and reported tax of dollar_figure on a handwritten return for tax_year the return was timely filed in date i burden_of_proof opinion in general the commissioner’s determinations in the notice_of_deficiency are presumed correct and taxpayers bear the burden of disproving those determinations see rule a 290_us_111 tax deductions are a matter of legislative grace thus taxpayers have the burden of proving that they are entitled to each claimed deduction see rule a 292_us_435 the burden on factual issues that affect a taxpayer’s liability for tax may shift to the commissioner if a taxpayer introduces credible_evidence with respect to such issue see sec_7491 however this provision does not apply if the taxpayer has failed to comply with the substantiation requirements see sec_7491 pursuant to sec_6001 and the regulations thereunder taxpayers are required to keep sufficient records to establish the amounts of deductions claimed on any federal tax_return see sec_1_6001-1 income_tax regs petitioner has not provided credible_evidence that he is entitled to a capital_loss_carryover this court is not required to accept petitioner’s uncorroborated testimony that he sustained net capital losses in previous years see 87_tc_74 accordingly the burden with respect to the capital_loss_carryover issue remains with petitioner with respect to petitioner’s adjusted bases in mxf and mxe because this court’s decision is not affected by the placement of the burden_of_proof it is unnecessary for this court to determine whether petitioner has met the requirements of sec_7491 ii capital_loss_carryover as he is a married individual filing a joint_return petitioner’s losses from sales of capital assets are allowed only to the extent of the gains from such sales or exchanges plus the lower_of dollar_figure or the excess of such losses over such gains sec_1211 excess net capital losses beyond the dollar_figure threshold are treated as either short-term or long-term_capital_losses in the succeeding taxable_year depending on the character of the capital_loss that created the carryover see sec_1212 to determine the excess referred to in sec_1212 the amount allowed under sec_1211 or is used in the calculation rather than the amount of the deduction actually claimed in a given tax_year see sec_1212 therefore a taxpayer’s capital_loss_carryover is reduced to the extent a deduction is allowed regardless of whether the taxpayer benefits from the deduction or chooses not to claim the deduction see sec_1212 cleveland v commissioner tcmemo_1983_299 holding that it is not relevant whether the taxpayer claimed any amount of the capital_loss_carryover in intervening years see also revrul_76_177 1976_1_cb_224 ruling that a taxpayer must take into account the allowed deduction for purposes of determining the capital_loss_carryover petitioner asserts that he is entitled to capital_loss carryovers of dollar_figure and dollar_figure from years before even if these amounts were otherwise adequately substantiated the carryovers would have been exhausted before the sole year before this court since petitioner reported no capital_gain or loss in he would have been allowed a dollar_figure deduction under sec_1211 on his joint_return assuming he had a sufficient carryover from tax_year the excess beyond dollar_figure would then carry over to where he would exhaust the entire carryover since he reported a dollar_figure capital_gain therefore even if petitioner had a dollar_figure capital_loss_carryover from tax_year it would no longer exist after tax_year whether he claimed the allowable capital_loss_carryover deductions or not in addition a capital_loss_carryover was not created in tax_year or since a net gain was reported in both years respondent was unable to produce returns for years before petitioner contends that it is respondent’s burden to produce these records however as discussed above petitioner has not complied with the substantiation requirements of sec_6001 therefore the burden does not shift to respondent petitioner has failed to meet his burden of proving that he generated a capital_loss_carryover in any previous year and even if this court accepted petitioner’s recollection the alleged carryover would be insufficient to affect the tax_year at issue therefore this court finds that petitioner is not entitled to a capital_loss_carryover deduction for tax_year iii capital_gain calculation for sale of mxf and mxe shares income from whatever source derived is includable in gross_income unless excluded by statute sec_61 gains derived from dealings in property are specifically included in gross_income sec_61 pursuant to sec_1001 taxpayers generally must recognize gain when the amount_realized from the disposition of their property exceeds the adjusted_basis in the property the gain is calculated by subtracting the adjusted_basis from the amount_realized see sec_1001 petitioner concedes that he must recognize gain from the sale of both his mxf and mxe shares his only disagreement with respondent on this issue is whether he is permitted to increase his bases for taxes previously paid on capital_gain distributions from mxf and mxe accordingly this court must determine whether a basis_adjustment is proper generally the adjusted_basis equals the initial cost unless an adjustment is otherwise provided for in the code sec_1011 sec_1012 an ric can choose either to distribute its capital_gains in the form of capital_gain as dividends or not to distribute its capital_gain as dividends and make a designation instead see sec_852 if an ric chooses to pay a capital_gain dividend its shareholders must include the dividend in their long-term_capital_gain income sec_852 similarly if an ric chooses to make a capital_gain designation its shareholders must include the amount in their long-term_capital_gain income sec_852 a capital_gain designation however creates other tax consequences as well for instance shareholders must increase their adjusted_basis when a capital_gain designation is made sec_852 iii a tax is imposed on an ric if it has capital_gains in excess of its capital_gain dividends_paid deduction sec_852 ric shareholders are deemed to have paid their pro_rata shares of this tax and are allowed to take a credit or refund for the same amount sec_852 in addition a shareholder’s basis in ric shares is increased by the excess of the undistributed_capital_gains allocable to the shares over the tax deemed paid_by the shareholder sec_852 in each of the year sec_2002 through petitioner received capital_gain distributions in the form of cash payments relating to his shares in mxf and mxe there is no evidence that either company by form_2439 or otherwise ever designated with respect to his shares any undistributed_capital_gain nor is there evidence that any such gain was included in his gross_income accordingly he is not entitled to a basis_adjustment under sec_852 petitioner purchased mxf shares for dollar_figure and sold them for dollar_figure over a year later therefore petitioner must recognize dollar_figure of long-term_capital_gain under sec_1001 upon the shares’ disposition petitioner purchased mxe shares for dollar_figure and sold them for dollar_figure over a year later consequently petitioner must recognize dollar_figure of long-term_capital_gain under sec_1001 upon the shares’ disposition iv tax_court jurisdiction the tax_court has jurisdiction in a deficiency case to determine that a taxpayer has made an overpayment of income_tax for the same taxable_year at issue see sec_6512 a credit or refund is not allowed unless this court finds as part of its decision that one of the provisions of sec_6512 is met sec_6512 the applicable law directs this court to the lookback periods set forth in sec_6511 see also 516_us_235 the notice_of_deficiency petitioner received is dated date well before the expiration of the 3-year lookback period provided in sec_6511 since the return was timely filed in date all of petitioner’s payments for tax_year were paid or deemed paid within years of the mailing of the notice_of_deficiency therefore this court has jurisdiction to award petitioner a credit or refund if it finds that an overpayment occurred v tax_liability calculation and overpayment the jobs and growth tax relief reconciliation act of tax act publaw_108_27 and sec_302 117_stat_758 reduced capital_gains rates and taxed certain individual dividend income at the newly-lowered capital_gains rates before the relevant provisions of the tax act took effect the maximum capital_gains_rate was percent the tax act reduced the rates to and percent respectively id sec_301 117_stat_758 these tax_rate reductions apply to tax years ending on or after date id sec_301 117_stat_760 before the relevant provisions of the tax act took effect dividends received by individuals were included in gross_income and taxed at ordinary_income rates under the new provision qualified dividends will be taxed pincite and percent tax_rates id sec_301 and sec_302 this preferential treatment for qualified dividends applies to tax years beginning after date id sec_302 117_stat_764 sec_1 sets forth the manner in which the ordinary_income rates and capital_gains rates are applied petitioner must increase his capital_gain income by dollar_figure dollar_figure and dollar_figure for the sales or exchanges of mxf mxe and agere systems shares respectively accordingly petitioner’s capital_gain income is dollar_figure rather than dollar_figure as originally reported petitioner must also increase his qualified_dividend_income by dollar_figure for the unreported portion of the dividend he received from america movil this results in total qualified_dividend_income of dollar_figure rather than dollar_figure as originally reported under sec_1 qualified dividends are taxed as capital_gains therefore petitioner’s net_capital_gain as used in sec_1 equals dollar_figure these corrections 9the capital_gain rate reduction and qualified_dividend preferential treatment apply to tax_year however do not affect petitioner’s ordinary_income of dollar_figure reduced by deductions and exemptions of dollar_figure for a net of dollar_figure the capital_gain and qualified_dividend_income in tax_year should be subject_to preferential rates it appears that the preferential rates of and percent were not applied to the qualified income reported on the return thus this court finds that petitioner would be entitled to any overpayment once the preferential rates are applied incident to rule_155_computations this court has considered all arguments the parties have made and to the extent not discussed herein this court finds that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
